Citation Nr: 1009450	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  09-32 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease status post coronary artery bypass graft and coronary 
angiogram.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to non-service connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1974 to 
April 1981 and June 1985 to August 1989, and subsequent 
service in the Navy reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  In June 2008, the RO denied service connection 
for coronary artery disease, hypertension, a condition 
manifested by high cholesterol, and non-service connected 
pension.  The RO confirmed the denial for non-service 
connected pension in October 2008.  In March 2009, the RO 
denied service connection for hemorrhoids.  The Veteran 
testified before the undersigned Acting Veterans Law Judge at 
a Board video conference hearing at the RO in January 2010.

After the case was certified to the Board, the Veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the Veteran waived RO jurisdiction 
over the evidence.

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's coronary artery disease was not manifested 
until many years after service and the preponderance of the 
evidence shows no relationship between the Veteran's current 
coronary artery disease and service.

2.  The Veteran's hypertension was not manifested until many 
years after service and the preponderance of the evidence 
shows no relationship between the Veteran's hypertension and 
service.

3.  The record shows that the Veteran's hemorrhoids were 
first manifested in service.

4.  High cholesterol is not a disability for which VA 
benefits can be granted.

5.  The Veteran served more than 90 days consecutively during 
a period of war but is not totally and permanently disabled 
as a result of non-service connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery 
disease status post coronary artery bypass graft and coronary 
angiogram are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for hypertension are 
not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 
3.309 (2009).

3.  The criteria for service connection for high cholesterol 
are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2009).

4.  The criteria for service connection for hemorrhoids are 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2009).

5.  The criteria for entitlement to non-service connected 
pension benefits have not been met. 38 U.S.C.A. § 1502, 1513, 
1521 (West 2002 & Supp. 2009); 38 C.F.R. § 3.3 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the service connection claims for coronary artery 
disease, hypertension, and high cholesterol and a non-service 
connection pension claim by letter dated in February 2008.  
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the severity of 
his disabilities, and afforded the Veteran the opportunity to 
give testimony before the Board.  A VA examination was not 
provided with respect to the etiology of the coronary artery 
disease and hypertension.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A 
medical examination is necessary when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence, which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

While the Veteran has current diagnoses of coronary artery 
disease and hypertension, as discussed below, there is no 
probative evidence that the conditions were incurred in or 
aggravated by service.  Under these circumstances, VA's duty 
to assist doctrine does not require that the veteran be 
afforded medical examination.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  In this regard, there is no reasonable possibility 
that a VA examination would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

A November 2008 report of contact shows that the Veteran 
thought that not all of his service records were in the file.  
However, there is no indication that any of his service 
records are missing.  The National Personnel Records Center 
responded that all requested records were mailed including 
the best copies of physical examinations.  Also, service 
treatment records note dates for all relevant periods of 
service from 1974 to 1989.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Certain chronic diseases, including cardiovascular-renal 
disease, which includes hypertension, shall be granted 
service connection although not otherwise established as 
incurred in or aggravated by service if manifested to a 
compensable degree within one year after service in a period 
of war or following peacetime service on or after January 1, 
1947, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied.  See 38 C.F.R. 
§§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Coronary artery disease

The service treatment records are negative for any findings 
of heart disease.  Examinations dated from May 1974 to May 
1989 were consistently negative for heart problems.  The 
Veteran also denied a history of heart problems or angina on 
dental records dated from June 1985 to May 1989.  The Veteran 
did, however, have findings of high cholesterol reported in 
May 1989 and again on enlistment in the Navy reserves in 
January 1991.

After service, a May 2008 VA examination report notes that in 
1988, the Veteran reported a sudden onset of dizziness 
leading to two days of absence from work.  He was told that 
his serum cholesterol was elevated.  No medication was 
started; instead dietary modification was advised.  Since 
then he would have infrequent episodes of dizziness with 
nausea aggravated by head turning.  No consult or blood 
pressure check was done.  He was still able to play golf and 
jog.  In 1999, he had severe dizziness.

Private hospital records show findings of coronary artery 
disease in July 2007 per echocardiogram (ECG) testing.  The 
clinical abstract notes that the Veteran had severe non-
radiating chest pain associated with difficulty breathing, 
which prompted consult at a private hospital.  The initial 
ECG showed inferolateral wall myocardial infarction.  He 
underwent a coronary angiogram, which revealed three vessel 
disease with thrombus at the right coronary artery.  The plan 
was for coronary artery bypass grafting.   A May 2008 VA 
chest x-ray examination shows cardiomegaly with left 
ventricular prominence and atherosclerotic aorta, status post 
open chest surgery.  A May 2008 private ECG showed concentric 
left ventricular hypertrophy with good wall motion and 
contractility and good systolic function; aortic sclerosis; 
thickened mitral valve annulus; and thickened anterior mitral 
valve leaflet with no restriction of motion.

A private physician submitted an opinion in August 2009, 
which noted the Veteran's findings of high cholesterol in 
service in May 1989.  The physician further noted the 
Veteran's post-service diagnosis of coronary artery disease 
in 2007.  After reviewing the pertinent medical records, the 
physician found that the present coronary artery disease 
originated in service.  He stated that the first indication 
was the cholesterol reading done in 1989, which was not 
addressed appropriately.  As a result, the problem progressed 
and deteriorated and eventually resulted in his present 
cardiovascular state.

There are no other medical opinions of record addressing the 
etiology of the coronary artery disease.  

While the record shows a present coronary artery disease, 
there are no early findings of coronary artery disease 
manifested in service.  The first finding of coronary artery 
disease is in 2007, which is 18 years after discharge from 
active duty; so service connection is not warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  While the 
Veteran had high cholesterol and findings of dizziness 
reported in 1988, there is no medical evidence that these 
were early manifestations of coronary artery disease.  The 
finding of elevated cholesterol is a risk factor for later 
development of disease, not the first manifestation of the 
disease itself.  See 61 Fed. Reg. 20445 (May 7, 1996).  
Records also indicate that the Veteran was a smoker, and has 
a family history of heart disease.  These are also risk 
factors.  The appearance of these factors in a patient's 
history merely means that the patient may eventually develop 
a condition, not that disease is a foregone conclusion or is 
in fact already manifesting.  Additionally, there is no 
evidence of continuity of symptomatology of coronary artery 
disease from service or during the 18 years before this 
disability was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).   

The Veteran genuinely believes that his coronary artery 
disease was incurred in service.  His factual recitation as 
to his symptoms reported in 1988 of dizziness and nausea is 
accepted as true.  However, as a lay person, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
coronary artery disease and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded 
some probative value, it is far outweighed by the medical 
evidence of record, which does not show any findings or early 
manifestations of coronary artery disease in service or until 
18 years later.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for coronary artery disease status post 
coronary artery bypass graft and coronary angiogram; there is 
no doubt to be resolved; and service connection is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Hypertension

For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm, or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm, or greater with a 
diastolic blood pressure of less than 90mm. 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1), under Diseases of the 
Arteries and Veins.  These must be confirmed by readings 
taken two or more times on at least three different days. Id. 

The service treatment records are negative for any findings 
of hypertension or high blood pressure.  On reports of 
medical history dated from May 1974 to May 1989, the Veteran 
denied any history of high or low blood pressure.  Blood 
pressure readings ranged from 110/70 to 122/84.  The Veteran 
did, however, have findings of high cholesterol reported in 
May 1989 and again on enlistment in the Navy reserves in 
January 1991.

After service, an August 2007 private hospital record notes 
that the Veteran was known to be hypertensive.  A May 2008 VA 
examination report notes that in 1988, the Veteran reported a 
sudden onset of dizziness leading to two days of absence from 
work.  Blood pressure levels at that time were unknown.  He 
was told that his serum cholesterol was elevated.  No 
medication was started; instead dietary modification was 
advised.  Since then he would have infrequent episodes of 
dizziness with nausea aggravated by head turning.  No consult 
or blood pressure check was done.  He was still able to play 
golf and jog.  In 1999, he had severe dizziness.  His blood 
pressure was 190/140.  He just rested; no medication was 
taken.  The blood pressure the next day was 130/90.  In 2004, 
he had severe dizziness with unsteadiness of gait.  When seen 
by a doctor his blood pressure was 200/160 and he was given a 
sublingual tablet and subsequently released when his blood 
pressure was 160/100.  He was given prescription medication 
and presently took daily medication.

Even though the record shows current findings of hypertension 
there is no evidence that hypertension was first manifested 
in service, as none of the hypertension readings in service 
approximated the criteria for a diagnosis of hypertension for 
VA purposes.  The first indication of hypertension after 
service was in 1999, which is 10 years after discharge from 
service; service connection is not warranted on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309.  Additionally, there 
is no evidence of continuity of symptomatology of a 
hypertension disability from service or during the 10 years 
before this disability was shown.  See Savage v. Gober, 10 
Vet. App. 488 (1997).   

A private physician submitted an opinion in August 2009 that 
the present hypertension and hypertensive cardiovascular 
disease originated in service.  The physician found that the 
first indication was the cholesterol reading done in 1989, 
which was not addressed appropriately.  As a result the 
problem progressed and deteriorated, eventually resulting in 
his present cardiovascular state.  The physician went on to 
state that hypertension was a silent disease and that in the 
Veteran's case the hypertension went unchecked and wrecked 
havoc on the Veteran's heart.  

There are no other medical opinions addressing the etiology 
of the Veteran's hypertension.  

While the private opinion found that the Veteran's high 
cholesterol in service was related to his hypertension, as 
previously discussed, high cholesterol is merely a risk 
factor, and not a manifestation of disability itself.  See 61 
Fed. Reg. 20445 (May 7, 1996).  The private examiner also 
makes the unfounded statement that the high cholesterol 
findings progressed and deteriorated.  There is in fact no 
evidence of record tracking the cholesterol levels over time 
or measuring the impact of the changes to the Veteran's diet.  
While it is generally accepted that high cholesterol is a 
risk factor for the development of hypertension, they are not 
part of the same disease process.

The Veteran genuinely believes that his hypertension was 
incurred in service.  His factual recitation as to his 
symptoms reported in 1988 of dizziness and nausea is accepted 
as true.  However, as a lay person, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
hypertension and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the medical evidence 
of record, which does not show any findings or early 
manifestations of hypertension until 10 years after service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for hypertension; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

High cholesterol

Elevated cholesterol level represents a laboratory finding 
and not a disability for VA purposes.  In language provided 
in the Federal Register, VA noted that while veterans were 
"receiving diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol. . . . The diagnoses 
listed are actually laboratory test results, and are not, in 
and of themselves, disabilities.  They are, therefore, not 
appropriate entities for the rating schedule to address."  
See 61 Fed. Reg. 20445 (May 7, 1996).  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Thus, service connection for high cholesterol is denied.

Hemorrhoids

The service treatment records note that in May 1989, the 
Veteran had a small anal fissure and internal hemorrhoid.  

After service, an October 2000 private hospital record shows 
an assessment of hemorrhoids.  Additional examination in 
November 2000 shows external hemorrhoids.  A July 2008 
private colonoscopy report notes internal hemorrhoids, grade 
II.  A May 2008 VA examination report notes that the Veteran 
reported that in 1986, he noted an anal mass, which would 
protrude when he defecated.  He would be able to push it 
back.  He would have intermittent rectal bleeding whenever he 
defecated, recurring at varying frequencies from every day 
for one to two months.  He would use suppositories 
intermittently.  In 1999, he was unable to reduce the mass.  
This was accompanied by pain.  He was admitted into a private 
hospital where the same mass was reduced under anesthesia.  
The last bleeding episode was about in 2000.  

As the record shows post-service findings of hemorrhoids and 
findings of hemorrhoids in service, the determinative issue 
is whether there is any relationship between these.

A private physician submitted an opinion in August 2009 
noting that based on the Veteran's medical records, he 
definitely had hemorrhoids.  The classification of whether 
the hemorrhoids are internal or external depends on the 
circumstances of the Veteran's health and the position of the 
hemorrhoids at the time of the examination.  Thus, the 
physician determined that the Veteran's hemorrhoids were 
already diagnosed in service and were a continuing problem as 
evidenced by the consults after he left the service.  The 
same problem still existed today as noted by the most recent 
findings.

The medical evidence of record shows that the Veteran's 
present hemorrhoids first manifested in service.  For this 
reason, service connection for hemorrhoids is warranted.

III.  Non-service connected pension

VA shall pay to each veteran who served for 90 days, a 
portion of which was during a period of war, and who is 
permanently and totally disabled from non-service connected 
disability not the result of the veteran's willful 
misconduct, pension benefits as prescribed by law.  38 
U.S.C.A. § 1521(a). 

In addition to the service requirements, in order to be 
entitled to non-service-connected pension, the veteran must 
be permanently and totally disabled from non-service 
connected disability not due to the veteran's own willful 
misconduct or vicious habits, or by reason of having attained 
the age of 65 years, or by reason of having become 
unemployable after age 65.  38 C.F.R. § 3.3(a)(iv).

The Veteran served for more than 90 days during a period of 
war.  The Vietnam era was from August 1964 to May 1975.  See 
38 C.F.R. § 3.2.  He entered service in May 1974 and served 
initially until April 1981.  Thus, he meets the service 
requirements of 38 U.S.C.A. § 1521(j).

The next determination is whether the Veteran is permanently 
and totally disabled due to non-service connected 
disabilities.  The Veteran's date of birth is in 1950; thus 
he is presently younger than 65, and is not presumed to be 
totally and permanently disabled.  Therefore, the issue is 
whether the Veteran is unemployable as a result of non-
service connected disability that is reasonably certain to 
continue throughout his life.  A May 2008 VA examination 
report notes that the Veteran's medical problems include an 
inguinal hernia, cellulitis, decreased visual acuity, 
coronary artery disease, hypertension, and hemorrhoids.  The 
examiner noted that the hernia, hypertension, and hemorrhoids 
might have some mild impact upon the Veteran's ability to 
perform specific occupational tasks, such as heavy labor or 
prolonged standing.  However, overall, the Veteran's 
diagnosed problems would not impact his ability to obtain or 
retain employment.

Therefore, entitlement to non-service connected pension is 
denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for coronary artery disease 
status post coronary artery bypass graft and coronary 
angiogram is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for high cholesterol is 
denied.

Entitlement to service connection for hemorrhoids is granted.

Entitlement to non-service connected pension is denied.






______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


